47 So. 3d 963 (2010)
Olga MARRERO, Appellant,
v.
HIALEAH CLUB VILLAS CONDOMINIUM ASSOCIATION, INC., and Unlimited Property Management, LLC, Appellee.
No. 3D09-3299.
District Court of Appeal of Florida, Third District.
November 17, 2010.
John H. Ruiz, Miami, for appellant.
Cole Scott & Kissane, Gene P. Kissane and Daniel J. Klein, Miami, for appellee Hialeah Club Villas Condominium Association; Perez & Rodriguez, Javier J. Rodriguez, Coral Gables, and Johanna Castellon-Vega for appellee Unlimited Property Management.
Before WELLS, CORTIÑAS, and SALTER, JJ.
WELLS, Judge.
We affirm dismissal of the instant action for failure to prosecute. The action was filed in September of 2007 with the last record activity on October 3, 2008. On August 5, 2009, the defendants filed and served a notice on counsel for the plaintiff that it appeared on the face of the record that no activity had occurred for a period of ten months and that no stay had been entered and that if no such record activity occurred within sixty days, the defendants or the court below would move for dismissal pursuant to Florida Rule of Civil Procedure 1.420(e). On October 27, 2009, more than sixty days later, the defendants moved to dismiss because no record activity had occurred within the past year. Although the action was not at issue and ready to be tried, on November 3, the day on which defendants' motion to dismiss was heard, the plaintiff filed a notice to set this matter for trial. That same day the motion to dismiss was granted.
We affirm the dismissal because no record activity occurred within a year and because no good cause was demonstrated. See Fla. R. Civ. P. 1.420(e).[1]
Affirmed.
NOTES
[1]  Rule 1.420(e) provides:

(e) Failure to Prosecute. In all actions in which it appears on the face of the record that no activity by filing of pleadings, order of court, or otherwise has occurred for a period of 10 months, and no order staying the action has been issued nor stipulation for stay approved by the court, any interested person, whether a party to the action or not, the court, or the clerk of the court may serve notice to all parties that no such activity has occurred. If no such record activity has occurred within the 10 months immediately preceding the service of such notice, and no record activity occurs within the 60 days immediately following the service of such notice, and if no stay was issued or approved prior to the expiration of such 60-day period, the action shall be dismissed by the court on its own motion or on the motion of any interested person, whether a party to the action or not, after reasonable notice to the parties, unless a party shows good cause in writing at least 5 days before the hearing on the motion why the action should remain pending. Mere inaction for a period of less than 1 year shall not be sufficient cause for dismissal for failure to prosecute.